                  Case 3:18-cv-01865-RS Document 201 Filed 02/15/19 Page 1 of 1
                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA


                                      BENCH TRIAL CIVIL MINUTE ORDER

Case No. 18-cv-01865 RS        Case Name: State of California v. Ross
         18-cv-02279 RS                   City of San Jose v. Ross

Date: 2/15/2019                                        Time: 4 hours

The Honorable Richard Seeborg

Clerk: Corinne Lew                                     Court Reporter: Belle Ball

COUNSEL FOR PLTF:                                      COUNSEL FOR DEFT:

David Holtzman, R. Matthew Wise,                       Carlotta Wells, Brett Shumate 
Gabrielle Boutin, Todd Grabarsky,                       
Malia McPherson, Keith Yeomans, 
Anna Ferrari, Noreen Skelly,  
Anthony Hakl, Ezra Rosenberg, 
John Libby 


Bench Trial Began: 1/7/19

Bench Trial Completed: 2/15/19



                                                    PROCEEDINGS

Bench Trial – Day 7 - Closing Arguments.




                                            ***SEE ATTACHED TRIAL LOG***
               Case 3:18-cv-01865-RS Document 201-1 Filed 02/15/19 Page 1 of 1
                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA

Case No: 18-cv-01865-RS
         18-cv-02279-RS
Case Name: State of California v. Ross
           City of San Jose v. Ross

                             TRIAL SHEET, EXHIBIT and WITNESS LIST

 JUDGE:                              PLAINTIFF ATTORNEY:                  DEFENSE ATTORNEY:
 Richard Seeborg                     David Holtzman, R. Matthew Wise,     Carlotta Wells, Brett Shumate
                                     Gabrielle Boutin, Todd Grabarsky,
                                     Malia McPherson, Keith Yeomans,
                                     Anna Ferrari, Noreen Skelly,
                                     Anthony Hakl, Ezra Rosenberg,
                                     John Libby
 TRIAL DATE:                         REPORTER(S):                         CLERK:
 2/15/2019                           Belle Ball                           Corinne Lew

 PLF    DEF DATE/TIME
 NO.    NO. OFFERED             ID       REC    DESCRIPTION                                         BY
            2/15/19
               10:00 am                         Court convened. All parties present.
               10:05 –                          Closing argument by Attorney Matthew Wise
               11:30 am                         from the State of California.

               11:30 –                          Break
               11:45 am

               11:45 am                         Court reconvened. All parties present.
               11:50 am                         Closing argument by Attorney John Libby for the
                                                City of San Jose.
               12:20 –                          Lunch Break
               1:30 pm
               1:30 pm                          Court reconvened. All parties present.
               1:30 –                           Closing argument by Attorney Ezra Rosenberg
               2:12 pm                          for the City of San Jose.
               2:12 –                           Closing argument by Attorney Brett Shumate for
               3:10 pm                          the Defendants.
               3:10 –                           Rebuttal by Attorney Gabrielle Boutin for the
               3:22 pm                          State of California.
               3:22 –                           Rebuttal by Attorneys Ezra Rosenberg and John
               3:30 pm                          Libby for the City of San Jose.
               3:30 –                           Rebuttal by Attorney Brett Shumate for the
               3:32 pm                          Defendants
               3:32 pm                          Bench Trial Concluded.


                                                     1
